 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   CHARLES E. LIGHTNER,
                                                            Case No.: 2:18-cv-01138-KJD-NJK
12          Plaintiff(s),
                                                                          ORDER
13   v.
                                                                      (Docket No. 32)
14   THE VON’S COMPANIES, INC.,
15          Defendant(s).
16         The parties have submitted a joint status report. Docket No. 32. In it, the parties request a
17 60-day extension to submit a stipulation and order to dismiss this matter with prejudice. The Court
18 GRANTS that request. The parties must submit a stipulation and order to dismiss this matter with
19 prejudice by October 29, 2019.
20         IT IS SO ORDERED.
21         Dated: September 3, 2019
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28

                                                    1
